Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite Psoralea corylifolia black seed powder, Cassia tora powder, Saussurea lappa root powder, and Punica granatum L. (pomegranate) peels powder, Berberries vulgaris root powder, red clay (with trace copper), and Ptychotis 3 verticillata root powder. These extracts are considered the judicial exceptions because they are all the same components that are naturally found within the plants form which they come and thus the closest counterparts are the extracts itself. 
The claims recite the naturally occurring components found within plants. Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing 
 This judicial exception is not integrated into a practical application because the additional components that claim the nature-based products in specific parts (amounts) (claims 9 and 11) does not impart any structural or functional changes to the exceptions and in this context would have to be a physical form of the specific practical application instead of a more general composition that is so limited. There is no evidence of record that combining them together within the claimed compositions and in these particular amounts results in any markedly different characteristics.
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for the treatment of vitiligo is also well-understood, routine, ordinary practice in the field as 
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji (US20160235708A1), Khushboo (Psoralea corylifolia Linn.-“Kushtanashini”, Pharacogn Rev 2010 Jul 10.), Dhanik (Clinical evaluation of the efficacy of Shvitrahara kashaya and lepa in vitiligo, AYU Jan-Mar 2011), Chang  (Antioxidant activity of Saussurea lappa C.B. Clarke Roots, Preventive Nutrition and Food Science, Dec 2012, 17(4):306-309), (https://wordanova.com/health-benefits-of-pomegranate-you-didnt-know/, Wordanova, 19-Feb-2018),  Rahimi-Madiseh (Berberis vulgaris: specifications and traditional uses, IJBMS, 14-Apr-2017), NDTV (https://www.ndtv.com/health/world-vitiligo-day-2018-10-effective-home-remedies-to-treat-vitiligo-1872328, 24-June, 2018), and El Ouariachi (Chemical composition and antioxidant activity of essential oils and solvent extracts of Ptychotis verticillata from Moroco, Food and Chemical Toxicology, Vol 49, Feb 2011).
Banerji’s general disclosure is topical photochemotherapy composition for skin diseases for treating a disease such as vitiligo (see abstract).
Regarding claim 1, and 4-7, pertaining to the method of applying a composition comprising Psoralea corylifolia black seed powder and then exposing the skin to UV radiation source for a first period of time, Banerji teaches where the use of psoralen or psoralen based compounds for topical application in treating vitiligo and discloses that “ Psoralens have been used in treatment of Vitiligo for long and as of today they remain the sheet anchor in medical 30 seconds to 20 minutes” and also discloses that “the treatment schedule may vary from once a week exposure to alternate day exposure” (see 0026). 
Banerji does not specifically disclose that the psoralen component be Psoralea corylifolia black seed powder or the other remaining extracts in the composition and does not teach the washing of the first composition to apply the second composition.
 However Khushboo’s general disclosure is a report on the pharmaceutical properties of Psoralea corylifolia (see abstract).
Regarding claims 1 and 8, Khushboo discloses many different essential oils, flavonoids, phytochemicals and minerals that are found within the P. corylifolia seeds (see page 4, phytochemistry). Khushboo also discloses “The most amazing aspect of this plant is that every part of it is useful. Roots, stems, leaves, seeds, and whatever blooms it has, all are used to treat a variety of skin problems, such as leukoderma, skin rashes, infections, and others.[42] It is given the name “Kushtanashini” (leprosy destroyer).[21] P. corylifolia is avery ancient remedy 
Regarding claim 2-3 and 9, pertaining to the amounts of each extract in the composition being used Khushboo discloses the seed powder at 1-3 gm which would also be inclusive of 1 part seed powder (see Dosages, page 8). 
Pertaining to the other components being specified in different parts in the composition (claims 9 and 11), the references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a topical composition.  Varying the concentration of ingredients within a topical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Dhanik’s general disclosure is a report on the analysis of treatments of vitiligo with Shvitrahara Kashaya and lepa (see abstract).
claims 1, 8, and 10, pertaining to the composition, Dhanik discloses Shvitrahara Kashaya comprising both Bakuchi (P. corylifolia) and Chakramarda (Cassia tora) and where each component was in equal quantity (see Trail Drugs, page 4) and also where the drug is a powerful antioxidant used for topical treatment of vitiligo (see conclusion, page 5).
Chang’s general disclosure is to a review of therapeutic potential of Saussurea lappa Roots as an antioxidant (see abstract). 
Chang discloses where Saussurea lappa roots were investigated and it was determined that the roots could be used as an antioxidant (see page 309, results).
Wordanova is a website that reports on the health benefits of Pomegranate (see title, first page).
Wordanova discloses where pomegranate are rich in antioxidants and can help fight skin inflammation, naturally brighten skin and be used to help manage vitiligo. The website also teaches specifically the pomegranate peel powder (see methods of treatment, page 1).
Rahimi-Madiseh’s general disclosure is a report on Berberis vulgaris and its uses as a medicinal plant (see abstract).
Rahimi-Madiseh teaches that “The stem bark, stem, roots and root bark of Berberis species have been widely used in Ayurvedic, Homeopathic and ethno-medicines as raw materials or ingredients” and where B. vulgaris has been used by Iranians to cure skin pigmentation and inflammation topically and to treat skin diseases (see Use of B. vulgaris in traditional medicine, page 12) and further discloses B. vulgaris’s antioxidant effect on oxidative systems (see page 13, 2nd paragraph and page 15, see list).

NDTV teaches the use of red clay as an effective treatment for vitiligo because red clay is rich in copper and red clay (with trace copper) is known to have antioxidant properties as referenced by the applicant (see specs 0014).
El Ouariachi’s general disclosure is to the chemical composition and antioxidant activity of the extracts of Ptychotis verticillata (see abstract).
El Ouariachi teaches that Ptychotis verticillata contains plant phenolics which constitute the major groups of components that act as primary antioxidants (see abstract).
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the vitiligo treatment taught by Banerji where the psoralen composition is applied to skin and further exposed to UV radiation for a time of 30 seconds to 20 minutes, with the other specific components of the composition from the referenced prior art as these components are all known in the art for treating skin diseases such as vitiligo and are also all known antioxidants. The references do not teach washing the first composition off form the skin to apply the second composition, however as mentioned before the reference teaches where the treatment schedule may be alternate day exposure and one skilled in the art would be able to realize that the components in the composition all known for their antioxidant properties could be applied together in combination or at interval and still be an effective treatment for vitiligo so long as the psoralen is followed by UV exposure. 
Combining prior art elements according to known methods to yield predictable results is prima facie obvious because a finding that the prior art included each element claimed, 
There would have been a reasonable expectation of success in combining the prior art references and optimizing or adjusting the composition in order to divide the application periods into two separate applications and thus arriving at the instant invention because the prior art teaches varying applications in a single day and each component in the composition is already known in the art to have similar antioxidant skin-benefiting properties so any combination of components would have leaded to the same treatment or results, just as long as the Psolalea corylifolia is followed by UV treatment as explained necessary in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           
/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655